Name: Commission Regulation (EEC) No 3319/86 of 30 October 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 - 11 - 86 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3319/86 of 30 October 1986 on the supply of various lots of butteroil as food aid down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of 3 ( 1 ), thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management^2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 100 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968, p. 13 . (4) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . O OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 306/2 Official Journal of the European Communities 1 . 11 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 24 April 1986 2. Recipient Socialist Ethiopia 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Quay Assab/Massawa (^ 5. Representative of the recipient RRC 'Relief and Rehabilitation Commission' PO Box 5686  Addis Ababa 6 . Total quantity 1 000 tonnes (*) 7 . Origin of the butteroil Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' + ( «) 12 . Shipment period Before 15 January 1986 1 3 . Closing date for the submission of tenders 24 November 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 Jnuary 1987 (b) closing date for the submission of tenders 8 December 1986 15 . Miscellaneous 0 (8) 1 . 11 . 86 Official Journal of the European Communities No L 306/3 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient LICROSS 3 . Country of destination Haiti 4 . Stage and place of delivery cif Port-au-Prince 5 . Representative of the recipient (2) (3) l 6. Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 12 . Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous Tin costs of supply are determined by the Luxembourg intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (*) ( l0) No L 306/4 Official Journal of the European Communities 1 . 11 . 86 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary as soon as possible in order to determine the neces ­ sary consignment documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. (*) The month of shipment must be marked on the metal containers in concise form (e.g. XII . 86 for December 1986). Q The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Ethiopian waters . (8) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs , the US $ 1,5 tax normally paid must not be applied in the case of this ship.' (') At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that the standards in force, on nuclear radiation , in the Member State concerned have not been exceeded. ( 10) The consignment documents must be endorsed at the Consulate of Haiti at the port of shipment.